Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 28, 2015                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
  150556-7                                                                                                 Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein,
  ROBERT FORD,                                                                                                       Justices
           Plaintiff-Appellant,
  v                                                                SC: 150556-7
                                                                   COA: 316694; 318008
                                                                   Oakland CC: 2012-128348-NS
  WOODWARD TAP, INC., d/b/a SOUTH,
         Defendant-Appellee,
  and
  RONALD TALLEY,
             Defendant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the October 21, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 28, 2015
         d0720
                                                                              Clerk